Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Detailed Action

Claims 21-40 are pending. 

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an e-mail from Atty. Daniel Salgado (Reg. No. 53543) on 12-16-2021.

The application has been amended as follows:

21. (Currently Amended) A method for establishing Bluetooth™ pairing relationships between a Bluetooth enabled device and wagering game machines of a wagering game network, the wagering game machines including a first wagering game machine and a second wagering game machine, the method comprising:

receiving, via the first wagering game machine, a player identifier and pairing information necessary for pairing the Bluetooth enabled device with the first wagering game machine;

storing, on a centralized storage device in the wagering game network, the pairing
information in association with the player identifier;

receiving, via the second wagering game machine, the player identifier; and

in response to determining that the pairing information is stored, on the centralized storage device, in association with the player identifier, pairing the second wagering game machine with the Bluetooth enabled device based, at least in part, on the pairing information, wherein the pairing comprises:

generating, by the second wagering game machine, a first encryption key based on the pairing information;

transmitting, by the second wagering game machine to the Bluetooth enabled device, the first encryption key;

receiving, from the Bluetooth enabled device, a second encryption key that was created based at least in part on the pairing information; and

authenticating the Bluetooth enabled device based at least in part on the first and second encryption keys.

Claim 25 (Cancelled)

26. (Currently Amended) One or more non-transitory machine-readable mediums including instructions that, when executed by one or more processors, establish Bluetooth™ pairing relationships between a Bluetooth enabled device and wagering game machines of a wagering game network, the wagering game machines including a first wagering game machine and a second wagering game machine, the instructions comprising:

instructions to receive, via the first wagering game machine, a player identifier and pairing information necessary for pairing the Bluetooth enabled device with the first wagering game machine;

instructions to store, on a centralized storage device in the wagering game network, the pairing information in association with the player identifier;

instructions to receive, by the second wagering game machine, the player identifier; and

instructions to, in response to determination that the pairing information is stored, on the centralized storage device, in association with the player identifier, pair the second wagering game machine with the Bluetooth enabled device based, at least in part, on the pairing information, wherein the instructions to pair the second wagering game machine with the Bluetooth enabled device comprises:

instructions to generate, by the second wagering game machine, a first encryption key based on the pairing information;

instructions to transmit, by the second wagering game machine to the Bluetooth enabled device, first encryption key;

instructions to receive, from the Bluetooth enabled device, a second encryption key that was created based at least in part on the pairing information; and

instructions to authenticate the Bluetooth enabled device based at least in part on the first and second encryption keys.

Claim 30 (Cancelled)

31. (Currently Amended) A system in which wagering game machines establish Bluetooth™ pairing relationships with a Bluetooth enabled device, the system comprising:

a first wagering game machine including one or more first processors and one or more first machine-readable mediums including first instructions that, when executed by the one or more first processors, cause the first wagering game machine to perform first operations, the first instructions including instructions to receive, by the first wagering game machine, a player identifier and pairing information necessary for pairing the Bluetooth enabled device with the first wagering game machine;

a centralized storage device including one or more second processors and one or more second machine-readable mediums including second instructions that, when executed by the one or more second processors, cause the centralized storage device to perform second operations, the second instructions including instructions to store, via a communication network, the pairing information in association with the player identifier, and
instructions to determine, in response to receiving the player identifier from a second wagering game machine, that the player identifier is stored in association with the pairing information; and

the second wagering game machine including one or more third processors and one or more third machine-readable mediums including third instructions that, when executed by the one or more third processors, cause the second wagering game machine to perform third operations, the third instructions including instructions to receive the player identifier via the communication network, instructions to automatically transmit the player identifier to the centralized storage device in response to receiving the player identifier, and

instructions to, in response to determination that the pairing information is stored on the centralized storage device in association with the player identifier, pair the second wagering game machine with the Bluetooth enabled device based, at least in part, on the pairing information, wherein the instructions to pair the second wagering game machine with the Bluetooth enabled device comprises:

instructions to generate, by the second wagering game machine, a first encryption key based on the pairing information;

instructions to transmit, to the Bluetooth enabled device, the first encryption key;

instructions to receive, from the Bluetooth enabled device, a second encryption key that was created based at least in part on the pairing information; and

instructions to authenticate the Bluetooth enabled device based at least in part on the first and second encryption keys.

Claim 35 (Cancelled)

Conclusion
Prior art made of record that is considered pertinent to applicant's disclosure can be found on the attached PTO-892. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert R. Niquette whose telephone number is 571-270-3613. The examiner can normally be reached on Monday through Friday, 5:30 AM to 1:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alex Kalinowski, can be reached at 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://portal.uspto.gov/external/portal/pair. Should you have 



/ROBERT R NIQUETTE/
Primary Examiner, Art Unit 3691